Citation Nr: 9933518	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-13 744A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the left forearm, currently rated 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.  
This appeal arises from a September 1997 rating decision 
which denied a rating in excess of 10 percent for residuals 
of a shell fragment wound of the left forearm.  In April 
1999, the veteran was accorded a hearing at the RO before the 
undersigned member of the Board of Veterans' Appeals (Board).  
A transcript of the hearing is included in the record.  At 
the hearing, the veteran asserted that he was wounded in 
service in the left upper arm as well as the left forearm, 
and he raised the issue of entitlement to a separate 
compensable rating for residuals of a shell fragment wound of 
the left upper arm.  The Board has noted that a rating action 
in February 1986 granted service connection and a zero 
percent rating for residuals of a shell fragment wound of the 
left upper arm.  However, this disorder was not carried 
forward in subsequent rating actions.  This issue involving a 
separate compensable rating for residuals of a shell fragment 
wound of the left arm (above the elbow) is referred to the RO 
for appropriate action.  


REMAND

The veteran asserts that the residuals of a shell fragment 
wound to the left forearm are more disabling than reflected 
by the current ratings.  The Board notes that the service 
medical records do not include records describing in-service 
treatment of the left forearm wound, the muscle group(s) 
injured at the time the veteran sustained the shell fragment 
wound to his left forearm, or the severity of muscle injury.  

In a report of the first post-service medical examination of 
the veteran, VA neurological examination in August 1969, the 
examiner specifically noted that it was difficult to identify 
the area of neurological damage resulting from the shell 
fragment wound to the left forearm.  However, neurological 
damage to the left upper extremity was described, and the 
diagnosis was partial paralysis of the left median nerve.  
The RO awarded service connection and assigned a 50 percent 
rating for residuals of a shell fragment wound to the left 
forearm in a December 1969 rating decision.  

A November 1972 VA x-ray examination report noted that there 
was a small metallic foreign body in the dorsal aspect of the 
midportion of the forearm.  In a January 1973 rating 
decision, the RO concluded that the medical evidence 
warranted a decreased rating to 30 percent for residuals of a 
shell fragment wound to the left forearm.  A June 1980 
medical record from a private hospital in Bayonne, New Jersey 
shows that a steel fragment was surgically removed from what 
was described as "the middle" of the veteran's left arm.  
The RO reduced the rating for residuals of a shell fragment 
wound of the left forearm to 10 percent in an October 1985 
rating decision.  

A November 1985 VA x-ray examination report shows that there 
was a small metallic foreign body in the midportion of the 
left forearm.  On VA medical examination in February 1995, 
the examiner's diagnoses included history of shrapnel injury 
to the left upper extremity, with some retained shrapnel in 
the left forearm.  The examiner concluded that there were no 
functional consequences associated with the retained 
shrapnel.  The examiner also diagnosed possible radial nerve 
injury due to the left forearm wound.  However, the examiner 
added that a subsequent electromyographic (EMG) evaluation 
showed no evidence of radial nerve injury.  

In a March 1995 VA EMG report, the examiner indicated that 
there was evidence of mild axonal involvement of the sensory 
fibers of the bilateral median ulnar nerves.  It is unclear 
whether this neurological pathology is related to the 
service-connected residuals of a shell fragment wound to the 
left forearm.  

A June 1997 VA medical examination indicated that there was 
no obvious muscle atrophy in the left forearm, but the 
examiner did not indicate which muscle groups were affected 
by the original shell fragment wound injury.  The description 
of mild axonal involvement of the sensory fibers of the 
bilateral median and ulnar nerves included in the March 1995 
VA EMG report was noted, but the examiner pointed out that no 
further diagnosis was offered with regard to the EMG 
findings.  

A September 1998 VA general medical examination appears to 
have been performed without the claims folder having been 
made available to the examiner as the examination report does 
not refer to the veteran's service-connected residuals of a 
shell fragment wound to the left forearm.  

At a hearing before the undersigned member of the Board in 
April 1999, the veteran submitted (with a waiver of his right 
to initial review by the agency of original jurisdiction) a 
January 1999 letter from Mark A.P. Filippone, M.D.  Dr. 
Filippone reported that he saw the veteran in an initial 
consultation in March 1997 and then examined him in April 
1997.  Dr. Filippone's letter described the veteran's medical 
history and findings associated with a clinical evaluation of 
his upper extremities.  Dr. Filippone opined that the veteran 
has persistent and increasing residuals of multiple episodes 
of trauma.  Dr. Filippone added that previous nerve 
conduction and EMG studies were abnormal, and there was 
clinical evidence of neurological disorder, to include ulnar 
neuropathy.  Dr. Filippone noted that further nerve 
conduction and EMG studies were needed to discern the current 
level of the veteran's electrophysiologic deficit.  

In summary, the current evidentiary record does not clearly 
describe the track of the missile causing the initial shell 
fragment wound to the veteran's left forearm.  The muscle 
injury and the severity of the muscle injury associated with 
the service-connected shell fragment wound to the veteran's 
left forearm are also not described so as to permit 
evaluation of the current level of severity of the resulting 
service-connected disability.  The extent and severity of 
neurological pathology associated with the service-connected 
residuals of a shell fragment wound to the left forearm are 
unclear, and a physician (Dr. Filippone) who has evaluated 
the veteran on several occasions has opined that additional 
neurological testing is indicated.  It appears that there may 
be one or more retained foreign bodies located in the 
veteran's left forearm subsequent to surgery performed at a 
private hospital in June 1980.  The veteran also testified at 
the April 1999 Board hearing that the shell fragment wound 
scar of the left forearm is tender.  If so, this would 
warrant a separate compensable rating.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  However, to the extent that VA 
examinations have addressed the left forearm scar over the 
years, it has been described as nontender.  

For all of the foregoing reasons, the claim for an increased 
rating for residuals of a shell fragment wound of the left 
forearm is REMANDED for the following:  

1.  The veteran should be accorded a VA 
orthopedic examination to determine the 
current severity of service-connected 
residuals of a shell fragment wound to 
the left forearm to the extent that it 
consists of muscle injury and/or 
scarring.  The examiner should identify 
any muscle groups involved (Muscle Group 
VII or VIII or VII and VIII) and describe 
the impairment resulting from muscle 
injury, if any, as slight, moderate, 
moderately severe or severe.  The 
examiner should also indicate whether the 
scar associated with the shell fragment 
wound to the left forearm is tender and 
painful, or poorly nourished with 
repeated ulceration.  The claims folder 
must be made available for review by the 
examiner in conjunction with the 
examination and the examiner must report 
that the claims folder has been reviewed.  

3.  The veteran should be accorded a VA 
neurological examination to determine 
whether the shell fragment wound of the 
left forearm injured the radial nerve, or 
median nerve, or ulnar nerve, or two of 
the three or all three nerves.  Once the 
injured nerve(s) has/have been 
identified, and the neurological 
impairment differentiated from that which 
may be due to cervical radiculopathy and 
that which may be due to bilateral carpal 
tunnel syndrome, the examiner should 
express an opinion as to whether the 
neurological deficit associated with the 
left forearm wound is mild, moderate, 
moderately severe, severe, or complete.  
The claims folder must be made available 
for review by the examiner in conjunction 
with the examination and the examiner 
must report that the claims folder has 
been reviewed.  

4.  The RO should then review the claim 
for an increased rating for residuals of 
a shell fragment wound to the left 
forearm to determine whether it may be 
granted.  In so doing, the RO should 
ensure that the above noted VA orthopedic 
and neurological examinations completely 
respond to what the Board has requested.  
If not, corrective action should be 
instituted.  If the claim remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



